___________

                                    No. 95-2134
                                    ___________

Robert Neil Joos, Jr.,                   *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Joe Schoeberal; Tim Perigo;              *
Greg Stuemel; Ray J. Gordon;             *   Appeal from the United States
Don Schlessman; Bob Harper;              *   District Court for the
Steve Dorsey; Miles Parks;               *   Western District of Missouri.
Mike Rogers; Unknown Agents of           *
the McDonald County Sheriff's            *          [UNPUBLISHED]
Dept.; Federal Bureau of                 *
Investigation; BAIF; Charles E.          *
Hall; John Does, 1-100; J. Dan           *
Conklin; McDonald County Phone           *
Co.,                                     *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     February 15, 1996

                           Filed:   March 4, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

         Robert Neil Joos, Jr. instituted this 42 U.S.C. § 1983 action
against numerous defendants, asserting a myriad of conclusory claims.    Upon
                                                        1
initial review of the complaint, the district court advised Joos that his
assertions were insufficient to give defendants fair notice of the nature
of his claims and the grounds




     1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
upon which they rested, and ordered Joos to cure this deficiency in an
amended complaint, warning him that his action would be dismissed if he did
not comply.      Joos then filed a thirty-eight page amended complaint in which
he rambled on about a multitude of alleged violations, some dating back
sixteen     years,    and   about   a   host    of    defendants,    most   of   whom   were
unidentified.        The district court held that the amended complaint failed
to conform to the requirements set out in the court's earlier order, and
dismissed the action without prejudice pursuant to Fed. R. Civ. P. 41(b).
Joos appeals.


      Complaints seeking damages against government officials must be
pleaded with sufficient specificity to put defendants on notice of the
nature of the claims.        Edgington v. Missouri Dep't of Corrections, 52 F.3d
777, 779 (8th Cir. 1995).        We believe the district court properly exercised
its discretion in dismissing Joos's amended complaint, as the prolixity of
the pleading made it difficult to discern the substance of Joos's claims.
See   id.   at   779-80     (standard   of     review;   dismissal    without    prejudice
mitigates against abuse-of-discretion finding); cf. Mangan v. Weinberger,
848 F.2d 909, 911 (8th Cir. 1988) (finding no abuse of discretion in
dismissal     of     amended   complaint       that   was   unreasonably     verbose     and
confusing), cert. denied, 488 U.S. 1013 (1989).


      We deny Joos's "Notice of Additional Defendants & Motion for Orders
to Secure [his] Rights."


      Accordingly, we affirm.


      A true copy.


              Attest:


                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-